NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                   MOTION AND, IF FILED, DETERMINED


                                    IN THE DISTRICT COURT OF APPEAL
                                    OF FLORIDA
                                    SECOND DISTRICT



NORCOLD, INC., a Delaware           )
Corporation; THETFORD               )
CORPORATION, a Delaware             )
Corporation; and THE DYSON-         )
KISSNER-MORAN CORPORATION,          )
a Delaware Corporation,             )
                                    )
               Petitioners,         )
                                    )
v.                                  )         Case No. 2D19-2007
                                    )
FLORIDA WEST COVERED                )
STORAGE, LLC; ALLSTATE              )
INSURANCE COMPANY; AUTO-            )
OWNERS INSURANCE COMPANY;           )
CONTINENTAL CASUALTY                )
COMPANY; CERTAIN                    )
UNDERWRITERS AT LLOYD'S             )
SUBSCRIBING TO POLICY NO. 53304     )
(AS SUBROGEE OF FLORIDA WEST        )
COVERED STORAGE, LLC); SUSSEX       )
INSURANCE COMPANY a/k/a             )
COMPANION INSURANCE; ERIE           )
INDEMNITY COMPANY a/k/a ERIE        )
INSURANCE; NATIONAL GENERAL         )
INSURANCE COMPANY;                  )
NATIONWIDE INSURANCE COMPANY        )
OF AMERICA; RLI INSURANCE           )
COMPANY; SAFECO INSURANCE           )
COMPANY OF AMERICA; FREEBIRD        )
MOBILE SERVICES LLC a Florida       )
Limited Liability Company; and DOES )
1 TO 50, inclusive,                 )
                                    )
               Respondents.         )
___________________________________)
Opinion filed October 30, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pinellas County; Thomas H.
Minkoff, Judge.

Forrest L. Andrews of Lydecker Diaz, Miami,
for Petitioners.

Bradley S. Bell of Bell Law Group, P.A.,
Tampa, for Respondents.


PER CURIAM.


               Denied.


KELLY, MORRIS, and BADALAMENTI, JJ., Concur.




                                                 -2-